

CONSULTING AGREEMENT
 
Consulting Agreement (this “Agreement”), dated as of March 31, 2009 (the
"Effective Date") between Applied Energetics, Inc. (the "Company") and Stephen
W. McCahon (“Consultant”).
 
1.           Consultant's Services.  The Company hereby engages Consultant to
provide to the Company, and Consultant agrees to provide to the Company under
the terms of this Agreement, business and technical consulting services as
requested by the Company from time to time (hereinafter the "Services") during
the Term (defined below).  During the Term, Consultant shall be available to
provide up to forty (40) hours per week of Services as reasonably requested by,
and upon reasonable notice from,  the Company.  The Services shall be performed
under the direct supervision of the Board of Directors and the Chief Executive
Officer or such other officer as appointed by the Board of directors and shall
be performed at such times and places and in such manner (whether by conference,
telephone, electronic communication or otherwise) as the Company shall
reasonably determine (subject to reasonable accommodation as to scheduling and
location).  Consultant shall make reasonable efforts to meet with the Company’s
employees, directors and customers as reasonably requested by the Company.  It
is understood and agreed that while serving as a consultant to the Company
hereunder, Consultant may engage in any business or employment activities in any
field either for his own account or for the account of others subject to the
provisions of Section 3 below.
 
2.           Term; Compensation; Reimbursement of Expenses.  Consultant shall
render the Services during the period from the Effective Date through March 31,
2010 (the “Term”); provided that the Term shall automatically extend on a
monthly basis, unless terminated in accordance with Section 4 below.  In
exchange for the performance of the Services, and specifically for the covenants
contained in Section 3 hereof, the Company shall pay Consultant (in addition to
the payments set forth in Section 1 hereof), a fee at the rate of $18,750 per
month, payable on or prior to the fifth (5th) business day of the following
month.  The Company shall report his earnings at year-end on a Form 1099.  In
addition, the Company will reimburse Consultant for business expenses, to the
extent such expenses relate to Consultant’s performance of the Services (and,
for any expense in excess of $1,000, as pre-approved in writing by the Company),
he actually incurs in the performance of the Services hereunder.
 
3.           Confidentiality; Noncompetition; nonsolicitation; nondisparagement.
 
3.1.                 The Company and Consultant acknowledge that the Services to
be performed by Consultant under this Agreement are unique and extraordinary
and, as a result of such engagement, Consultant shall be in possession of
confidential information relating to the business practices of the Company.  The
term “confidential information” shall mean any and all information (oral and
written) relating to the Company or any of its affiliates, or any of their
respective activities, as well as any distributors, vendors, suppliers,
customers or other third party of which Consultant shall possess in connection
with performing the Services and his prior employment with the Company, other
than such information which (i) can be shown by Consultant to be in the public
domain (such information not being deemed to be in the public domain merely
because it is embraced by more general information which is in the public
domain) other than as the result of breach of the provisions of this Section 3
or (ii) Consultant is required to disclose under any applicable laws,
regulations or directives of any government agency, tribunal or authority having
jurisdiction in the matter or under subpoena or other process of
law.  Consultant shall not, during the Term and thereafter, except as may be
required in the course of the performance of his duties hereunder, directly or
indirectly, use, communicate, disclose or disseminate to any person, firm or
corporation any confidential information regarding the clients, customers or
business practices of the Company acquired by Consultant, without the prior
written consent of the Company; provided, however, that Consultant understands
that Consultant shall be prohibited from misappropriating any trade secret at
any time during or after the Term.

 

--------------------------------------------------------------------------------

 
 
3.2.                 Upon the termination of Services under this Agreement for
any reason whatsoever, all documents, records, notebooks, equipment, price
lists, specifications, programs, customer and prospective customer lists and
other materials which refer or relate to any aspect of the business of the
Company which are in the possession of Consultant, including all copies thereof,
shall be promptly returned to the Company.
 
3.3.                 Consultant hereby agrees that he shall not, during the Term
and for a period of two years after the termination of Services under this
Agreement, directly or indirectly, within any county (or adjacent county) in any
State within the United States or territory outside of the United States in
which the Company is engaged in business during the Term, engage, have an
interest in or render any services to any business (whether as owner, manager,
operator, licensor, licensee, lender, partner, stockholder, joint venturer,
employee, consultant, advisor or otherwise), other than the Company, competitive
with the Business (as defined below).  The term “Business” means (i) laser
guided energy technologies, (ii) laser induced plasma channel technologies,
(iii) counter-IED technologies, (iv) high voltage laser technologies and (v)
other laser technologies as to which (solely in the use of clause (vi)) the
Company is specifically engaged in (including through research and development)
as of the date of this Agreement. Notwithstanding the foregoing, nothing herein
shall prevent Consultant from (i) owning stock in a publicly traded corporation
whose activities compete with those of the Company’s, provided that such stock
holdings are not greater than two percent (2%) of such corporation, or (ii)
pursuing any business opportunities, either as a sole proprietorship, company,
corporation, partnership or other business enterprise, that is not competitive
with the Business.
 
3.4.                 Consultant shall not, during the Term and for a period of
two years after the termination of Services under this Agreement, directly or
indirectly, take any wrongful action which constitutes an interference with or a
disruption of any of the Company’s business activities including, without
limitation, the solicitations of the Company’s customers, distributors or
vendors in connection with any activities or for any person or entity engaged in
or seeking to engage in business competitive with the Business.
 
3.5.                 Consultant hereby acknowledges and agrees that he is
prohibited from, during the Term and for a period of two years after the
termination of Services under this Agreement, (i) directly or indirectly,
enticing or soliciting the hiring of any officer or employee of the Company or
(ii) in any manner enticing, soliciting, persuading or attempting to persuade
any agent, lessor, lessee, licensor, licensee or customer of the Company (but
only those suppliers existing during the time of Consultant’s preference of
Services under this Agreement), to discontinue or alter his, her or its
relationship with the Company.  In addition, if during the Term and for a period
of two years after the termination of Services under this Agreement Consultant
hires any person who is an officer or employee of the Company during such
period, Consultant shall provide the Company prompt written notice of such
hiring.

 
-2-

--------------------------------------------------------------------------------

 
 
3.6.           (a)  Consultant agrees that all processes, technologies and
inventions (“Inventions”), including new contributions, improvements, ideas and
discoveries, whether patentable or not, conceived, developed, invented or made
by him during the Term shall belong to the Company, provided that such
Inventions were the product of Consultant’s work with the Company or are
conceived, developed, invented or made with the use of the Company’s facilities
or materials.  Consultant shall further: (a) promptly disclose such Inventions
to the Company; (b) assign to the Company, without additional compensation, all
patent and other rights to such Inventions for the United States and foreign
countries; (c) sign all papers necessary to carry out the foregoing; and (d)
give testimony in support of his inventorship;
 
(b)             Consultant shall promptly provide written notice of any
Invention  that is described in a patent application or is disclosed to third
parties, directly or indirectly, by Consultant within two (2) years after the
termination of his Services; and
 
(c)             Consultant agrees that he will not assert any rights to any
Invention as having been made or acquired by him prior to the date of this
Agreement, except for Inventions, if any, disclosed to the Company in writing
prior to the date of this Agreement or within fifteen (15) days from the date of
this Agreement (it being understood that none of the Inventions disclosed or to
be disclosed are being used in the Business).
 
3.7.                 The Company shall be the sole owner of all products and
proceeds of Consultant’s services hereunder, including, but not limited to, all
materials, ideas, concepts, formats, suggestions, developments, arrangements,
packages, programs and other intellectual properties that Consultant may
acquire, obtain, develop or create in connection with and during the term of
Consultant’s employment hereunder, free and clear of any claims by Consultant
(or anyone claiming under Consultant) of any kind or character whatsoever (other
than Consultant’s right to receive payments hereunder).  Consultant shall, at
the request of the Company, execute such assignments, certificates or other
instruments as the Company may from time to time deem necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend its right, or
title and interest in or to any such properties.
 
3.8.                 At no time during or after the Term shall Consultant,
directly or indirectly, disparage the commercial, business, professional,
financial, or personal, as the case may be, reputation of the Company or its
officers or directors.  At no time during or after the Term shall the Company or
its officers or directors, directly or indirectly, disparage the commercial,
business, professional, financial, or personal, as the case may be, reputation
of Consultant.
 
3.9.                 Without intending to limit the remedies available to the
Company, Consultant acknowledges that a breach of any of the covenants contained
in this Section 3 may result in material and irreparable injury to the Company,
or its affiliates or subsidiaries, for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely and
that, in the event of such a breach or threat the Company shall be entitled to
seek a temporary restraining order and/or a preliminary or permanent injunction
restraining Consultant from engaging in activities prohibited by this Section 3
or such other relief as may be required specifically to enforce any of the
covenants in this Section 3.  Consultant hereby acknowledges and agrees that the
type and periods of restrictions imposed in this Section 3 are fair and
reasonable and are reasonably required for the protection of the Company’s
confidential information and the goodwill associated with the business of the
Company.  Further, Consultant acknowledges and agrees that the restrictions
imposed in this Section 3 will not prevent him from obtaining suitable
employment after his employment with Consultant ceases or from earning a
livelihood.  If for any reason it is held that the restrictions under this
Section 3 are not reasonable or that consideration therefor is inadequate, such
restrictions shall be interpreted or modified to include as much of the duration
and scope identified in this Section as will render such restrictions valid and
enforceable.

 
-3-

--------------------------------------------------------------------------------

 
 
4.           Termination.   The performance of Services by Consultant under
Section 3 hereunder may be terminated by the Company or Consultant after the
initial 12-month Term upon thirty (30) days notice to the Company.  In the event
of any such termination, Consultant shall be entitled to no further benefits
other than payment of amounts owed to Consultant through the date of such
termination (pro rata for the month in which the termination occurs) and any
such payments shall be made within five (5) business days after termination of
this Agreement.  Termination of the performance of Services by Consultant
pursuant to this Section 6 shall not terminate or otherwise effect Consultant’s
obligations under Section 3 of this Agreement.
 
5.           Independent Contractor.  It is expressly understood and agreed that
during the term of this Agreement, Consultant's relationship to the Company will
be that of an independent contractor and that neither this Agreement nor the
services to be rendered hereunder shall for any purpose whatsoever or in any way
or manner create, expressly or by implication, any employer-employee
relationship, partnership, joint venture or other relationship with the Company
other than that of independent parties contracting with each other solely for
the purpose of carrying out the provisions of the Agreement.  Consultant is not
authorized to bind the Company, or to incur any obligation or liability on
behalf of the Company, except as expressly authorized by the Company in
writing.  Consultant understands and agrees that the work to be performed is not
covered under the unemployment compensation laws and that the work to be
performed is not intended to be covered by applicable worker's compensation
laws.
 
6.           Miscellaneous.
 
(a)           This Agreement contains, and is intended as, a complete statement
of all of the terms of the arrangement between the parties with respect to its
subject matter and supersedes all previous negotiations, promises, agreements
and understandings with respect to those matters, whether oral or written.
 
(b)           No provision of this Agreement shall be waived, amended, modified,
superceded, canceled, terminated, renewed or extended except in a written
instrument signed by the party against whom any of the foregoing actions is
asserted.  Any waiver shall be limited to the particular instance and for the
particular purpose when and for which it is given.
 
(c)           Consultant hereby agrees that each provision herein shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
of the Agreement.  Moreover, if one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to scope,
activity, subject or otherwise so as to be unenforceable at law, such provision
or provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with the applicable law as it shall then appear.  Consultant hereby further
agrees that the language of all parts of this Agreement shall in all cases be
construed as a whole according to its fair meaning and not strictly for or
against either of the parties.

 
-4-

--------------------------------------------------------------------------------

 
(d)   This Agreement, the Services to be performed and all rights hereunder are
unique to Consultant and may not be performed on Consultant’s behalf by any
person other than Consultant and may not be transferred or assigned by
Consultant or by the Company at any time; provided, however, that Consultant may
assign this Agreement to a corporation or limited liability company wholly-owned
by him (a “Successor”), provided, further that (i) the Consultant shall remain
liable for all of its obligations under this Agreement, (ii) the Successor shall
agree in writing to be bound by the terms of this Agreement and (iii) Successor
shall cause Stephen McCahon to perform all Services required to be performed by
Consultant under this Agreement
 
(e)   This Agreement shall be construed and enforced in accordance with the
internal laws of the State of Arizona without reference to its conflicts of laws
provisions.
 
IN WITNESS WHEREOF, the parties hereby execute this Agreement on the date first
written above.
 

        APPLIED ENERGETICS, INC.          
 
By:
/s/ Kenneth M. Wallace      
Name: Kenneth M. Wallace
Title: Chief Financial Officer
                    By: /s/ Stephen A McCahon       Stephen A. McCahon,
individually  


 
-5-

--------------------------------------------------------------------------------

 
